DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/21 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasuga et al, US Pub. 2003/0209362, in view of Lundahl, EP 3019998, both cited by the applicant.
Regarding claims 1 and 11, Kasuga et al dis closes an IC card and a method of manufacturing comprising: (see fig. 5) a device smartcard (11) having a carrier layer (122) comprising: a fingerprint sensor module (112) arranged on the carrier layer, the fingerprint sensor module having a front side having a sensing surface and a backside opposite the front side; a plurality of layers arranged (121,132) on a first side of the carrier layer to cover the sensing surface of the fingerprint sensor module; a plurality of layers (123,132) arranged on a second side of the carrier layer, opposite the first side of the carrier layer, for cover the backside of the fingerprint sensor module, wherein the outermost layer of the plurality of layers covering the sensing surface of the fingerprint sensor module has a cavity (111, “window’") in an area corresponding to the sensing surface of the fingerprint sensor module.
	Kasuga et al fail to disclose that the fingerprint sensor is arranged in an opening of the carrier layer. However, this is merely one of several geometrical straightforward possibilities which the skilled person would select when arranging a fingerprint sensor within a multi-layered smartcard. Furthermore Kasuga et al fail to explicitly disclose that the cavity has a plurality of
surface structures and a hydrophobic material located in the cavity and at least partially covering the surface structures. However, it is well known in the field of fingerprint sensors to cover the front side of a fingerprint sensor with a plurality of surface structures (104) which are at least partially covered by a hydrophobic material (108) (see Lundahl, fig. 1 and p. [0035]} for the same purpose, namely reducing the occurrence of contaminants on the surface of the fingerprint sensor (Lundahl paragraphs  [0018-0027 and [0035,0036,0040)). Therefore, an ordinary artisan would have been motivated to employ the well-known technique and the teachings of Lundahl to 
	Regarding claims 2-10 and 12-15, the additional features are either known from the prior art  or can be derived from the prior art. For instance, depositing a hydrophobic material in the cavity comprises fully covering the surface structures (see Lundahl, fig. 1), the surface structures have a maximum cross section size in the plane of the smart card surface in the range of 5-100um (see Lundahl, par. [0035], size 50 um), the surface structures have a height in the range of 5-50um (see Lundahl, par. [0035], depth 3-10 um}, the hydrophobic material is a fluorinated carbon polymer (see Lundahl, par. (0017), the smartcard comprises a plurality of layers (123, 132} arranged on a second side of the carrier layer, opposite the first side of the carrier layer, to cover the backside of the fingerprint sensor module (see Lundahl, fig. 5}, the cavity has a depth in the range of 10-50 um (apparent based on the given height of the surface structures).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876